Exhibit 10.1

 

STANDBY PURCHASE AGREEMENT

 

This STANDBY PURCHASE AGREEMENT (this “Agreement”), dated as of April 30, 2012,
is by and among TeamStaff, Inc. (the “Company”) and Wynnefield Capital, Inc.

 

WITNESSETH:

 

WHEREAS, the Company proposes pursuant to the Registration Statement (as defined
herein), to commence an offering to holders of its common stock (the “Common
Stock”) of record as of the close of business on a date April 10, 2012, that may
be selected by the Company (the “Record Date”), of non-transferable rights (the
“Rights”) to subscribe for and purchase additional shares of Common Stock (the
“Rights Offering”); and

 

WHEREAS, pursuant to the Rights Offering, the Company will distribute to each of
its shareholders of record as of the Record Date, at no charge, one Right for
each share of Common Stock held by such shareholders as of the Record Date; each
Right will entitle the holder to purchase up to 0.532 shares of Common Stock for
a purchase price of $1.30 per share (“Share”) (the “Subscription Price”);

 

WHEREAS, each holder of Rights who exercises in full its Rights in the Rights
Offering (the “Basic Subscription Privilege”) will be entitled to subscribe for
additional shares of Common Stock to the extent they are available, at the
Subscription Price (the “Over-Subscription Privilege”) in proportion to the
number of shares of Common Stock owned by each such holder on the Record Date,
relative to the number of shares owned on the Record Date by all stockholders
exercising the Over-Subscription Privilege; and

 

WHEREAS, in order to facilitate the Rights Offering, the Company has requested
the Standby Purchaser to agree, and the Standby Purchaser has agreed, to acquire
up to 3,230,769 shares of Common Stock from the Company at the Subscription
Price, or an aggregate of $4,200,000, upon the terms and conditions set forth
herein (the “Committed Offering”); and

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

Section 1.              Certain Other Definitions. The following terms used
herein shall have the meanings set forth below:

 

“Affiliate” shall mean an affiliate (as defined in Rule 12b-2 under the Exchange
Act) of such Standby Purchaser; provided that the Standby Purchaser or any of
his affiliates exercises investment authority with respect to such affiliate,
including, without limitation, voting and dispositive rights with respect to
such affiliate.

 

“Agreement” shall have the meaning set forth in the preamble hereof.

 

“Basic Subscription Privilege” shall have the meaning set forth in the recitals
hereof.

 

“Board” shall mean the Board of Directors of the Company.

 

“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which banks are generally closed in the State of New York.

 

“Closing” shall mean the closing of the purchases described in Section 2 hereof,
which shall be held at the offices of Continental Stock Transfer Company, at
10:00 a.m., Eastern Time, on the Closing Date or at such other place and time as
shall be agreed upon by the parties hereto, and in no event more than five
(5) business days after completion of the Rights Offering.

 

1

--------------------------------------------------------------------------------


 

“Closing Date” shall mean the date of the Closing.

 

“Commission” shall mean the United States Securities and Exchange Commission, or
any successor agency thereto.

 

“Committed Offering” shall have the meaning set forth in the recitals hereof.

 

“Common Stock” shall have the meaning set forth in the recitals hereof.

 

“Company” shall have the meaning set forth in the preamble hereof.

 

“Cure Period” shall have the meaning set forth in Section 8(a) hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the Commission thereunder.

 

“Information” shall have the meaning set forth in Section 3(h) hereof.

 

“Market Adverse Effect” shall have the meaning set forth in
Section 7(b)(iii) hereof.

 

“Material Adverse Effect” shall mean a material adverse effect on the financial
condition, or on the earnings, financial position, shareholders’ equity,
operations, assets, results of operations, regulatory compliance or business of
the Company and its subsidiaries taken as a whole; provided that the meaning
shall exclude any changes from general economic, industry, market or competitive
conditions or changes in laws, rules or regulations generally affecting Persons
in the Company’s industry.

 

“Over-Subscription Privilege” shall have the meaning set forth in the recitals
hereof.

 

“Permitted Assignee” shall mean an affiliated entity of any Standby Purchaser
who agrees to be bound by the terms hereof.

 

“Person” shall mean an individual, corporation, partnership, association, joint
stock company, limited liability company, joint venture, trust, governmental
entity, unincorporated organization or other legal entity.

 

“Prospectus” shall mean the final Prospectus, including any information relating
to the offer and sale of Rights and Common Stock including the offer and sale of
Common Stock to the Standby Purchaser, that is filed with the Commission
pursuant to Rule 424(b) and deemed by virtue of Rule 430A of the Securities Act
to be part of such Registration Statement, each as amended, for use in
connection with the offer and sale of such securities.

 

“Record Date” shall have the meaning set forth in the recitals hereof.

 

“Registration Statement” shall mean the Company’s Registration Statement on
Form S-1 initially filed with the Commission on March 15, 2012, as amended,
together with all exhibits thereto and the Prospectus and any prospectus
supplement, relating to the offer and sale of Rights and Common Stock in the
Rights Offerings including (subject to Section 2(a) and the limitations under
Section 4(b)) the offer and sale of Common Stock to the Standby Purchaser,
pursuant to which the offer and sale of such securities have been registered
pursuant to the Securities Act.

 

“Rights” shall have the meaning set forth in the recitals hereof.

 

“Rights Offering” shall have the meaning set forth in the recitals hereof.

 

“Rights Offering Expiration Date” shall mean on or about June 7, 2012.

 

2

--------------------------------------------------------------------------------


 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the Commission thereunder.

 

“Standby Offering” shall have the meaning set forth in the recitals hereof.

 

“Standby Purchaser” shall mean the Standby Purchaser named in the recitals
hereof.

 

“Subscription Price” shall have the meaning set forth in the recitals hereof.

 

“Subsidiary” or “Subsidiaries” shall mean DLH Solutions, Inc. and any other
direct or indirect subsidiary of the Company.

 

“Termination Notice” shall mean a notice from the Company indicating that the
Board, in the exercise of its good faith judgment, has determined to terminate
or suspend indefinitely the Rights Offering contemplated hereby.

 

Section 2.              Standby Purchase Commitment.

 

(a)           The Standby Purchaser hereby agrees to purchase from the Company,
and the Company hereby agrees to sell to the Standby Purchaser, at the
Subscription Price, up to 3,230,769 shares of Common Stock in the Committed
Offering, if and only to the extent that such shares of Common Stock are
available after the exercise of the Basic Subscription Privilege and the
Over-Subscription Privilege.

 

(b)           Payment shall be made to the Company by the Standby Purchaser, on
the Closing Date, against delivery of the Common Stock purchased by the Standby
Purchaser, in United States dollars by means of certified or cashier’s checks,
bank drafts, money orders or wire transfers.

 

Section 3.              Representations and Warranties of the Company. The
Company represents and warrants to the Standby Purchaser as follows:

 

(a)           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of New Jersey and has all requisite
corporate power and authority to carry on its business as now conducted.

 

(b)           This Agreement has been duly and validly authorized, executed and
delivered by the Company and constitutes a binding obligation of the Company
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

(c)           Prior to Closing, the Registration Statement will have been
declared effective by the Commission and no stop order will have been issued
with respect thereto and no proceedings therefore will have been initiated or,
to the knowledge of the Company, threatened by the Commission, and any request
on the part of the Commission for additional information will have been complied
with. On the effective date, the Registration Statement will comply in all
material respects with the requirements of the Securities Act and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. On the Closing Date, the Registration Statement and the Prospectus
will not include an untrue statement of a material fact nor omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the representations and warranties
in this subsection shall not apply to statements in or omissions from the
Registration Statement or the Prospectus made in reliance upon and in conformity
with the information furnished to the Company in writing by the Standby
Purchaser expressly for use in the Registration Statement or in the Prospectus
pursuant to Section 6(c) below.

 

3

--------------------------------------------------------------------------------


 

(d)           All of the shares of Common Stock issued in the Rights Offering
will have been duly authorized for issuance prior to the Closing, and, when
issued and distributed as set forth in the Prospectus, will be validly issued,
fully paid and non-assessable; and none of the shares of Common Stock issued in
the Rights Offering will have been issued in violation of the preemptive rights
of any security holders of the Company arising as a matter of law or under or
pursuant to the Company’s Articles of Incorporation (as amended through the
Closing Date), Amended and Restated Bylaws, or any material agreement or
instrument to which the Company is a party or by which it is bound.

 

(e)           Neither the Company nor any Subsidiary is in violation of its
charter, certificate of trust or by-laws or in default under any agreement,
indenture or instrument to which the Company or any Subsidiary is a party, the
effect of which violation or default could reasonably be expected to have a
Material Adverse Effect on the Company, and the execution, delivery and
performance of this Agreement by the Company and the consummation of the
transactions contemplated hereby will not conflict with, or constitute a breach
of, or default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any of the assets of the Company or any Subsidiary
pursuant to the terms of any agreement, indenture or instrument to which the
Company or any Subsidiary is a party which lien, charge or encumbrance could
reasonably be expected to have a Material Adverse Effect on the Company, or
result in a violation of the articles of incorporation, charter, or by-laws of
the Company or any Subsidiary or any order, rule or regulation of any court or
governmental agency having jurisdiction over the Company, any Subsidiary or any
of their property; and, except as required by the Securities Act, the Exchange
Act, and applicable state securities law, no consent, authorization or order of,
or filing or registration with, any court or governmental agency is required for
the execution, delivery and performance of this Agreement.

 

(f)            Except as set forth in Schedule 3(f) hereto, the Company and the
Subsidiaries have taken all actions necessary to ensure that the transactions
contemplated by this Agreement, individually or in the aggregate, shall not give
rise to a change in control under, or result in the breach or the violation of,
or the acceleration of any right under, or result in any additional rights, or
the triggering of any rights of first refusal, preferential purchase or similar
rights with respect to any securities of the Company, anti-dilution adjustment
under any contract or agreement to which the Company or any Subsidiary is a
party, including, without limitation, any employment agreement or employee
benefit plan of the Company or any Subsidiary. Such actions may include, without
limitation, having any such contracts or agreements or rights granted under any
such contract or agreement waived in writing or amended prior to Closing.

 

(g)           The Company’s Board of Directors have approved this Agreement and
the transactions contemplated by this Agreement to the extent required by the
laws, regulations and policies of the State of New Jersey and the Nasdaq Capital
Market, and such laws, regulations and policies do not require that the
Company’s stockholders approve the Agreement and the transactions contemplated
by the Agreement.

 

(h)           the Prospectus and the rights subscription documents contain
adequate and appropriate disclosure and binding covenants limiting shareholders
in the over subscription privilege to a number of shares equal to 100% of the
shares owned by such shareholder as of the record date.

 

Section 4.              Representations and Warranties of the Standby Purchaser.
The Standby Purchaser (and any Permitted Assignee for an on behalf of itself as
if it were executing this Agreement) represents and warrants to the Company as
follows:

 

(a)           Each Standby Purchaser has the relevant entity power and authority
to perform its obligations under this Agreement.

 

(b)           The Standby Purchaser is acquiring the securities for its own
account, with the intention of holding the securities for investment and with no
present intention of participating, directly or indirectly, in a distribution of
the securities. The Standby Purchaser understands that the shares of

 

4

--------------------------------------------------------------------------------


 

Common Stock purchased by it hereunder shall be deemed “restricted securities”
under the Securities Act and shall bear a restrictive legend.

 

(c)           The Standby Purchaser is familiar with the business in which the
Company is engaged, and based upon its knowledge and experience in financial and
business matters, it is familiar with the investments of the type that it is
undertaking to purchase; it is fully aware of the problems and risks involved in
making an investment of this type; and it is capable of evaluating the merits
and risks of this investment. The Standby Purchaser acknowledges that, prior to
executing this Agreement, it has had the opportunity to ask questions of and
receive answers or obtain additional information from a representative of the
Company concerning the financial and other affairs of the Company.

 

(d)           This Agreement has been duly and validly executed and delivered by
such Standby Purchaser and constitutes a binding obligation of the Standby
Purchaser enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, moratorium and similar
laws affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

(e)           The Standby Purchaser understands that the Commission may express
the position that shares of Common Stock purchased by the Standby Purchaser are
deemed “restricted securities”  as such term is defined in Rule 144 promulgated
under the Act (“Rule 144”), and they may not be sold except pursuant to Rule 144
or pursuant to a registration statement under the Act.  Further, the following
legends (or similar language) shall be placed on such
certificate(s) representing the shares of Common Stock:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”), OR ANY STATE SECURITIES LAWS AND NEITHER
SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED
OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT
THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR
(2) THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES,
WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH
SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAWS.

 

Section 5.              Deliveries at Closing.

 

(a)           At the Closing, the Company shall deliver to the Standby Purchaser
a certificate or certificates representing the shares of Common Stock issued to
the Standby Purchaser pursuant to Section 2 hereof.

 

(b)          At the Closing, the Standby Purchaser shall deliver to the Company
payment in an amount equal to the Subscription Price multiplied by the number of
shares of Common Stock purchased by the Standby Purchaser.

 

5

--------------------------------------------------------------------------------


 

Section 6.              Covenants.

 

(a)           Covenants. The Company agrees and covenants with the Standby
Purchaser, between the date hereof and the earlier of the Closing Date or the
effective date of any termination pursuant to Section 8 hereof, as follows:

 

(i)        To use commercially reasonable efforts to effectuate the Rights
Offering;

 

(ii)       As soon as reasonably practicable after the Company is advised or
obtains knowledge thereof, to advise the Standby Purchaser with a confirmation
in writing, of (A) the time when the Prospectus or any amendment or supplement
thereto has been filed, (B) the issuance by the Commission of any stop order, or
of the initiation or threatening of any proceeding, suspending the effectiveness
of the Registration Statement or any amendment thereto or any order preventing
or suspending the use of any preliminary prospectus or the Prospectus or any
amendment or supplement thereto, (C) the issuance by any state securities
commission of any notice of any proceedings for the suspension of the
qualification of the Common Stock for offering or sale in any jurisdiction or of
the initiation, or the threatening, of any proceeding for such purpose, (D) the
receipt of any comments from the Commission directed toward the Registration
Statement or any document incorporated therein by reference and (E) any request
by the Commission for any amendment to the Registration Statement or any
amendment or supplement to the Prospectus or for additional information. The
Company will use its commercially reasonable efforts to prevent the issuance of
any such order or the imposition of any such suspension and, if any such order
is issued or suspension is imposed, to obtain the withdrawal thereof as promptly
as possible;

 

(iii)      To operate the Company’s business in the ordinary course of business
consistent with past practice;

 

(iv)      To notify the Standby Purchaser, on a daily basis or at such time as
the Standby Purchaser may request, of the aggregate number of subscriptions
received pursuant to the Basic Subscription Privilege and the Over-Subscription
Privilege in the Rights Offering; and

 

(v)       Not to issue any shares of capital stock of the Company, or options,
warrants, purchase rights, subscription rights, conversion rights, exchange
rights, securities convertible into or exchangeable for capital stock of the
Company, or other agreements or rights to purchase or otherwise acquire capital
stock of the Company, except for shares of Common Stock issuable upon exercise
of the Company’s presently outstanding stock options or other issued and
outstanding convertible securities as of the date hereof.

 

(b)           Certain Acquisitions. Between the date hereof and the Closing
Date, the Standby Purchaser and his Affiliates shall not acquire any shares of
Common Stock unless authorized to do so by the Company.

 

(c)           Information. The Standby Purchaser agrees to furnish to the
Company all information with respect to the Standby Purchaser that the Company
may reasonably request and any such information furnished to the Company
expressly for inclusion in the Prospectus by the Standby Purchaser shall not
contain any untrue statement of material fact or omit to state a material fact
required to be stated in the Prospectus or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(d)           Public Statements. Neither the Company nor the Standby Purchaser
shall issue any public announcement, statement or other disclosure with respect
to this Agreement or the transactions contemplated hereby without the prior
consent of the other parties hereto, which consent shall not be

 

6

--------------------------------------------------------------------------------


 

unreasonably withheld or delayed, except (i) if such public announcement,
statement or other disclosure is required by applicable law or applicable stock
market regulations, in which case the disclosing party shall consult in advance
with respect to such disclosure with the other parties to the extent reasonably
practicable, or (ii) with respect to the filing by the Standby Purchaser of any
Schedule 13D or Schedule 13G, to which a copy of this Agreement may be attached
as an exhibit thereto.

 

(e)           Regulatory Filing. If the Company or the Standby Purchaser
determines a filing is or may be required under applicable law in connection
with the transactions contemplated hereunder, the Company and the Standby
Purchaser shall use commercially reasonable efforts to promptly prepare and file
all necessary documentation and to effect all applications that are necessary or
advisable under applicable law with respect to the transactions contemplated
hereunder so that any applicable waiting period shall have expired or been
terminated as soon as practicable after the date hereof.

 

(f)            Expenses. On the earlier of the Closing Date and the termination
of this Agreement, other than a termination under circumstances that are
directly and solely attributable to a material breach of this Agreement by the
Standby Purchaser, the Company shall reimburse the Standby Purchaser for all
out-of-pocket fees and expenses incurred in connection with the transactions
contemplated hereby, including due diligence efforts, the negotiation and
preparation of documents relating to the transaction, the preparation and filing
of regulatory applications and notices, and the undertaking of the transactions
contemplated hereby, including, but not limited to, the fees and expenses of the
Standby Purchaser’s accounting, financial and investment banking advisors, legal
counsel and credit review. Such reimbursement shall not exceed the sum of
$50,000.

 

(g)           Due Diligence. Should the Standby Purchaser at any time request a
financial institution to extend credit to him collateralized by shares of the
Company, and should such financial institution request reasonable access to
information concerning the Company in order to underwrite such credit request,
then the Company shall grant such financial institution reasonable access to the
information so requested.

 

(h)           Nasdaq Listing Application. The Company will timely file an
“Additional Listing Application” with the Nasdaq Capital Market in connection
with the Common Stock issued in the Rights Offering. The Company will use its
best efforts to obtain, effect and maintain the listing of such securities on
the Nasdaq Capital Market and will file with the Nasdaq Capital Market all
documents and notices required by the Nasdaq Capital Market of companies that
have securities that are listed on the Nasdaq Capital Market.

 

(i)            Registration of Securities Issued to the Standby Purchaser. The
Company will register under the Securities Act the shares of Common Stock
offered and/or sold to the Standby Purchaser, and maintain a current prospectus
relating to such shares. If for any reason any offer or sale of such shares to
the Standby Purchaser is not registered on the Registration Statement under the
Securities Act, the Company shall enter into a registration rights agreement
with the Standby Purchaser to provide for the registration for resale under the
Securities Act of the shares Common Stock purchased by the Standby Purchaser and
all other shares of Common Stock beneficially owned by the Standby Purchaser.
Any such registration rights agreement shall include reasonable terms pursuant
to which the Company agrees to register, under the Securities Act and applicable
state securities laws and regulations, the Standby Purchaser’s resale of any of
his shares of Common Stock beneficially owned by any Standby Purchaser or its
Affiliates, at no cost to the Standby Purchaser other than issued and customary
brokerage commission and expenses.

 

(j)            Indemnification.  Whether or not the transactions contemplated
hereby are consummated, the Company agrees to indemnify and hold harmless each
Standby Purchaser and each of their respective stockholders, members and general
and limited partners and the respective officers, directors, employees,
affiliates, advisors, agents, attorneys, accountants and consultants of each
such entity and to hold each

 

7

--------------------------------------------------------------------------------


 

Standby Purchaser and such other persons and entities (each, an “Indemnified
Person”) harmless from and against any and all losses, claims, damages,
liabilities and expenses, joint or several, which any such person or entity may
incur, have asserted against it or be involved in as a result of or arising out
of or in any way related to this Agreement, the matters referred to herein, the
proposed Committed Offering contemplated hereby, the use of proceeds thereunder
or any related transaction or any claim, litigation, investigation or proceeding
relating to any of the foregoing, regardless of whether any of such Indemnified
Persons is a party thereto, and to reimburse each such Indemnified Person within
five (5) business days of demand for any legal or other expenses incurred in
connection with any of the foregoing; provided, however, that the foregoing
indemnity will not, as to any Indemnified Person, apply to losses, claims,
damages, liabilities or related expenses to the extent they have resulted from
the bad faith, willful misconduct or gross negligence of such Indemnified
Person.

 

(k)           Use of Proceeds.  The Company shall solely use the proceeds of the
Rights Offering in accordance with the description set forth in the Registration
Statement.

 

Section 7.              Conditions to Closing.

 

(a)           The obligations of the Standby Purchaser to consummate the
transactions contemplated hereunder are subject to the fulfillment, prior to or
on the Closing Date, of the following conditions:

 

(i)        The representations and warranties of the Company in Section 3 shall
be true and correct in all material respects as of the date hereof and at and as
of the Closing Date as if made on such date (except for representations and
warranties made as of a specified date, which shall be true and correct in all
material respects as of such specified date) and the Company shall have
performed all of its obligations hereunder;

 

(ii)       Subsequent to the execution and delivery of this Agreement and prior
to the Closing Date, there shall not have been any Material Adverse Effect, nor
shall there have occurred any breach of any covenant of the Company set forth in
Section 7 hereof;

 

(iii)      As of the Closing Date, trading in the Common Stock shall not have
been suspended by the Commission or Nasdaq Capital Market or trading in
securities generally on the Nasdaq Capital Market shall not have been suspended
or limited or minimum prices shall not have been established on the Nasdaq
Capital Market (a “Market Adverse Effect”);

 

(iv)      The Company shall have obtained any required federal, state and
regulatory approvals for the Right Offering on conditions reasonably
satisfactory to the Standby Purchaser;

 

(v)       If required by Section 6(i), the Company shall have executed and
delivered a registration rights agreement substantially in the form of Exhibit A
hereto, or if such form of registration rights agreement is not included as
Exhibit A hereto, a registration rights agreement that includes reasonable terms
pursuant to which the Company agrees to register, under the Securities Act and
applicable state securities laws and regulations, the Standby Purchaser’s resale
of any of its shares of Common Stock beneficially owned by any Standby Purchaser
or its Affiliates, at no cost to the Standby Purchaser;

 

(vi)      the receipt by the Standby Purchaser of a legal opinion from Becker &
Poliakoff, LLP with respect to customary matters in a form satisfactory to the
Standby Purchaser in its reasonable discretion relating to the due authorization
of the issuance of the Rights and the shares of Common Stock in the Rights
Offering, the due authorization of this Agreement and such other matters; and

 

(vii)     the Standby Purchaser shall have received from WithumSmith+Brown, PC a
letter or letters, dated as of the Closing Date, in form and substance
reasonably satisfactory to the Standby

 

8

--------------------------------------------------------------------------------


 

Purchaser, containing statements and information of the type ordinarily included
in accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information contained in the Registration
Statement, and the Prospectus.

 

(b)           The obligations of the Company and the Standby Purchaser to
consummate the transactions contemplated hereunder are subject to the
fulfillment, prior to or on the Closing Date, of the following conditions:

 

(i)        No judgment, injunction, decree, regulatory proceeding or other legal
restraint shall prohibit, or have the effect of rendering unachievable, the
consummation of the Rights Offering or the material transactions contemplated by
this Agreement;

 

(ii)       No stop order suspending the effectiveness of the Registration
Statement or any part thereof shall have been issued and no proceeding for that
purpose shall have been initiated or threatened by the Commission; and any
request of the Commission for inclusion of additional information in the
Registration Statement or otherwise shall have been complied with; and

 

(iii)      The Common Stock issued in the Rights Offering shall have been
authorized for listing on the Nasdaq Capital Market.

 

Section 8.              Termination.

 

(a)           This Agreement may be terminated at any time prior to the Closing
Date, by the Standby Purchaser by written notice to the Company if there is
(i) a Material Adverse Effect or (ii) a Market Adverse Effect that is not cured
within twenty-one (21) days after the occurrence thereof (the “Cure Period”),
provided that the right to terminate this Agreement after the occurrence of each
Material Adverse Effect or a Market Adverse Effect, which has not been cured
within the Cure Period, shall expire seven (7) days after the expiration of such
Cure Period.

 

(b)           This Agreement may be terminated by the Company on one hand or by
the Standby Purchaser on the other hand, by written notice to the other party
hereto:

 

(i)        At any time prior to the Closing Date, if there is a material breach
of this Agreement by the other party that is not cured within fifteen (15) days
after the non-breaching party has delivered written notice to the breaching
party of such breach;

 

(ii)       At any time after July 30, 2012, unless the Closing has occurred
prior to such date; or

 

(iii)      Consummation of the Standby Offering is prohibited by law, rule or
regulation.

 

(c)           This Agreement may be terminated by the Company in the event that
the Company determines that it is not in the best interests of the Company and
its shareholders to go forward with the Rights Offering.

 

(d)           The Company and the Standby Purchaser hereby agree that any
termination of this Agreement pursuant to Sections, 8(a), 8(b)(ii), 8(b)(iii),
or 8(c) shall be without liability of the Company or the Standby Purchaser,
following any termination of this Agreement, or the Closing Date, the Company
will pay the Standby Purchaser an amount for its expense reimbursement in the
amount not to exceed $50,000.  Such payment shall be made within three
(3) Business Days of any such termination or the Closing Date, as the case may
be.

 

9

--------------------------------------------------------------------------------


 

Section 9.              Survival. The representations and warranties of the
Company and the Standby Purchaser contained in this Agreement or in any
certificate delivered hereunder together with Sections 6(f), 6(i), 6(j) and
6(k) shall survive the Closing hereunder.

 

Section 10.            Notices. All notices, communications and deliveries
required or permitted by this Agreement shall be made in writing signed by the
party making the same, shall specify the Section of this Agreement pursuant to
which it is given or being made and shall be deemed given or made (a) on the
date delivered if delivered in person, (b) on the third (3rd) Business Day after
it is mailed if mailed by registered or certified mail (return receipt
requested) (with postage and other fees prepaid) or (c) on the day after it is
delivered, prepaid, to an overnight express delivery service that confirms to
the sender delivery on such day, as follows:

 

If to the Company:

Zachary Parker

TeamStaff, Inc.

1776 Peachtree Street, NW

Atlanta, GA 30309

Telephone: 866 952 1647

 

with a copy to:

Brian Daughney, Esq.

Becker & Poliakoff, LLP

45 Broadway, 8th Floor

New York, NY 10006

Telephone: (212) 599-3322

 

If to the Standby Purchaser:

 

Wynnefield Capital, Inc.

450 Seventh Avenue, Suite 509

New York, NY 10123

Attention: Nelson Obus

Telephone: (212) 760-0814

 

with a copy to:

 

Kane Kessler, P.C.

1350 Avenue of the Americas

26th Floor

New York, NY 10019

Attn:       Jeffrey S. Tullman

Telephone: (212) 541-6222

 

or to such other representative or at such other address of a party as such
party hereto may furnish to the other parties in writing in accordance with this
Section 10.

 

Section 11.            Assignment. This Agreement will be binding upon, and will
inure to the benefit of and be enforceable by, the parties hereto and their
respective successors and assigns. The Standby Purchaser shall have the right,
at their option, to assign any or all of the rights to purchase Shares in the
Committed Offering to a Permitted Assignee to the Company prior to the Closing
Date.

 

10

--------------------------------------------------------------------------------


 

Section 12.            Entire Agreement. This Agreement embodies the entire
agreement and understanding between the parties hereto in respect of the subject
matter contained herein. There are no restrictions, promises, warranties, or
undertakings, other than those set forth or referred to herein with respect to
the standby purchase commitments with respect to the Company’s securities. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to the subject matter of this Agreement.

 

Section 13.            Governing Law; Jurisdiction. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York (other than its rules of conflict of laws to the extent the application
of the laws of another jurisdiction would be required thereby). This Agreement
shall be subject to the exclusive jurisdiction of the State and Federal courts
sitting in New York County, New York.

 

Section 14.            Severability. If any provision of this Agreement or the
application thereof to any person or circumstances is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid, void or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any party. Upon such determination, the parties shall negotiate in
good faith in an effort to agree upon a suitable and equitable substitute
provision to affect the original intent of the parties.

 

Section 15.            Extension or Modification of the Rights Offering.  The
Company may (a) waive irregularities in the manner of exercise of the Rights,
and (b) waive conditions relating to the method (but not the timing) of the
exercise of the Rights to the extent that such waiver does not materially
adversely affect the interests of the Standby Purchaser.

 

Section 16.            Miscellaneous.

 

(a)           The Company shall not after the date of this Agreement enter into
any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the Standby Purchaser in this Agreement.

 

(b)           Notwithstanding any term to the contrary herein, no Person other
than the Company and the Standby Purchaser shall be entitled to rely on and/or
have the benefit of, as a third party beneficiary or under any other theory, any
of the representations, warranties, agreements, covenants or other provisions of
this Agreement.

 

(c)           The headings in this Agreement are for purposes of reference only
and shall not limit or otherwise affect the meaning of this Agreement.

 

[EXECUTION PAGE APPEARS NEXT]

 

11

--------------------------------------------------------------------------------


 

[EXECUTION PAGE TO STANDBY PURCHASE AGREEMENT]

 

(d)           This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all of which, when taken
together, shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

 

COMPANY

 

 

 

 

TEAMSTAFF, INC.

 

 

 

 

By:

/s/ John E. Kahn

 

 

Name:

John E. Kahn

 

 

Title:

CFO

 

 

 

 

STANDBY PURCHASER

 

 

 

 

WYNNEFIELD CAPITAL, INC.

 

 

 

 

 

 

 

By:

/s/ Nelson Obus

 

Name:

Nelson Obus

 

Title:

President

 

12

--------------------------------------------------------------------------------


 

Standby Purchase Agreement

Schedule I

 

Standby Purchasers

 

Name

 

Address

 

Number of Shares

 

Subscription Price

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

--------------------------------------------------------------------------------